NEITHER THE ISSUANCE AND SALE OF THE SECURITIES REPRESENTED BY THIS CERTIFICATE
NOR THE SECURITIES INTO WHICH THESE SECURITIES ARE CONVERTIBLE HAVE BEEN
REGISTERED UNDER  THE SECURITIES ACT OF 1933,AS AMENDED,OR APPLICABLE STATE
SECURITIES LAWS.  THE SECURITIES MAY NOT BE OFFERED FOR SALE,SOLD,TRANSFERRED OR
ASSIGNED IN THE ABSENCE OF (A) AN EFFECTIVE REGISTRATION  STATEMENT  FOR THE
SECURITIES UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR (B) AN OPINION OF
COUNSEL  (WHICH COUNSEL SHALL BE SELECTED  BY THE HOLDER}, IN  A GENERALLY
  ACCEPTABLE   FORM  THAT  REGISTRATION IS  NOT  REQUIRED UNDER SAID  ACT.
NOTWITHSTANDING THE FOREGOING, THE SECURITIES MAY BE PLEDGED IN CONNECTION WITH
A BONA FIDE MARGIN ACCOUNT OR OTHER LOAN OR FINANCING ARRANGEMENT   SECURED BY
THE

SECURITIES.












Principal Amount: $78,000.00

Issue Date: September 17, 2019

Purchase Price: $78,000.00










CONVERTIBLE PROMISSORY NOTE




FOR VALUE RECEIVED, Pharmagreen Biotech Inc., a Nevada corporation  {hereinafter
 called the "Borrower''), hereby  promises  to  pay to  the  order  of POWER UP
LENDING GROUP LTD., a Virginia corporation, or registered assigns {the "Holder")
 the sum of $78,000.00 together with any interest as set forth  herein, on
September 17, 2020 {the "Maturity Date"), and to pay interest on the unpaid
principal balance hereof at the rate of ten percent {10%){the "Interest Rate")
per annum from the date hereof {the "Issue Date") until the same becomes due and
payable, whether at maturity  or upon acceleration or by prepayment or
otherwise.  This Note may not be prepaid in whole or in part except as otherwise
explicitly set forth  herein. Any amount of principal or interest on this Note
which is not paid when due shall bear interest at the rate of twenty  two
percent {22%) per annum from the due date thereof until the same is paid
{"Default Interest"). Interest shall be computed on the basis of a 365 day year
and the actual number of days elapsed. Interest shall commence accruing on the
Issue Date but shall not be payable until  the Note becomes payable {whether at
Maturity Date or upon acceleration or by prepayment).  All payments due
hereunder {to the extent not converted into common stock,$0.001par value per
share {the "Common Stock") in accordance with the terms hereof)  shall be made
in lawful  money  of the  United  States of America. All payments shall be made
at such address as the Holder shall hereafter give to the Borrower by written
notice made in accordance with the provisions of this Note. Each capitalized
term used herein, and not  otherwise  defined,  shall have the  meaning
 ascribed thereto  in that  certain  Securities Purchase Agreement dated the
date hereof, pursuant  to  which this  Note  was originally  issued {the
"Purchase Agreement").




This Note is free from all taxes, liens, claims and encumbrances with respect to
the issue thereof and shall not be subject to preemptive rights or other similar
rights of shareholders of the Borrower and will not impose personal liability
upon the holder thereof.




The following terms shall apply to this Note:




ARTICLE I. CONVERSION RIGHTS




1.1

Conversion Right. The Holder shall have the right from time to time, and at any
time





--------------------------------------------------------------------------------

during the period beginning on the date which is one hundred eighty (180) days
following the date of this Note and ending on the later of: {i) the Maturity
Date and {ii) the date of payment of the Default Amount (as defined in Article
Ill), each in respect of the remaining outstanding  amount of this Note to
convert  all or any part  of the  outstanding  and unpaid amount  of this Note
into  fully  paid and non­ assessable shares of Common Stock, as such Common
Stock exists on the Issue Date, or any shares of capital stock or other
securities of the Borrower into which such Common Stock shall hereafter be
changed or  reclassified at the  conversion  price   (the  "Conversion Price")
 determined  as provided  herein  (a "Conversion");provided, however, that in no
event shall the Holder be entitled to convert any portion of this Note in excess
of that portion  of this Note upon conversion of which the sum of (1) the number
of shares of Common Stock beneficially owned by the Holder and its affiliates
(other than shares of Common Stock which may be deemed beneficially owned
through the ownership of the unconverted portion of the Notes or the unexercised
or unconverted  portion  of any other  security of the Borrower  subject to a
limitation on conversion or exercise analogous to the limitations  contained
herein) and (2) the number of shares of Common Stock issuable upon the
conversion of the portion of this Note with respect to which the determination
of this proviso is being made, would result in beneficial ownership by the
Holder and its affiliates of more than 4.99% of the outstanding shares of Common
Stock. For purposes ofthe proviso to the immediately  preceding sentence,
beneficial ownership  shall be determined  in accordance with Section 13(d) of
the Securities Exchange Act of 1934, as amended (the 11Exchange Act"), and
Regulations 13D-G thereunder, except as otherwise provided in clause (1) of such
proviso. The beneficial ownership limitations  on conversion as set forth  in
the section may NOT be waived by the Holder. The number of shares of Common
Stock to be issued upon each conversion of this Note shall be determined by
dividing the Conversion Amount (as defined below) by the applicable Conversion
Price then in effect on the date specified in the notice of conversion, in the
form attached hereto as Exhibit A (the  Notice of Conversion"), delivered to the
Borrower by the Holder in accordance with Section 1.4 below; provided that the
Notice of Conversion is submitted by facsimile or e-mail (or by other means
resulting in, or reasonably expected to result in, notice) to the Borrower
before 6:00p.m., New York, New York time on such conversion date (the
"Conversion Date"); however,  if the Notice of Conversion is sent after 6:00pm,
New York, New York time the Conversion Date shall be the next business day. The
term  "Conversion Amount"  means, with respect to any conversion of this Note,
the sum of (1) the principal amount of this Note to be converted in such
conversion(2) at the Holder's option, accrued and unpaid interest, if any, on
such principal amount at the interest rates provided in this Note to the
Conversion Date, plus (3) at the Holder's option, Default Interest, if any, on
the amounts referred to in the immediately  preceding clauses (1) and/or (2) (4)
at the Holder's option, any amounts owed to the Holder pursuant to Sections 1.4
hereof.




1.2

Conversion Price.  The Conversion Price shall equal the Variable Conversion
Price (as defined herein)(subject to equitable adjustments for stock
splits,stock dividends or rights offerings by the Borrower  relating to the
Borrower's  securities or the securities of any subsidiary of the Borrower,
combinations, recapitalization, reclassifications, extraordinary  distributions
 and similar events). The "Variable  Conversion  Price"  shall  mean  61%
multiplied by  the  Market   Price  (as  defined  herein) (representing a
discount rate of 39%). "Market  Price" means the average of the two (2) lowest
Trading Prices (as defined below) for the Common Stock during the ten (10)
Trading Day period ending on the latest complete Trading Day prior to the
Conversion Date.  "Trading Price" means, for any security as of any date, the
 closing bid  price  on the  OTCQB, OTCQX, Pink Sheets electronic  quotation
system or applicable trading market (the 110TC") as reported  by a reliable
reporting  service (11Reporting Service") designated by the Holder (i.e.
Bloomberg) or, if the OTC is not the principal trading  market  for such
security, the closing bid price of such security on the principal securities
exchange or trading market where such security is listed or traded or, if no
closing bid price of such security is available in any of the foregoing manners,
the average of the closing bid prices of any market makers for such security
that are listed in the "pink sheets". Lf the Trading Price cannot be calculated
for such security on such





2




--------------------------------------------------------------------------------

date in the manner provided above, the Trading Price shall be the fair market
value as mutually determined by the Borrower and the holders of a majority  in
interest of the Notes being converted for which the calculation of the Trading
Price is required in order to determine the Conversion Price of such Notes.
 "Trading Day" shall mean any day on which the Common Stock is tradable for any
period on the OTC, or on the principal securities exchange or other securities
market on which the Common Stock is then being traded.




1.3

Authorized  Shares.

The  Borrower   covenants  that   during  the   period  the conversion right
 exists, the Borrower  will  reserve from  its authorized  and unissued Common
Stock a sufficient number of shares, free from preemptive  rights, to provide
for the issuance of Common Stock upon the  full  conversion of this Note  issued
pursuant  to  the Purchase Agreement.   The Borrower  is required  at all times
to have authorized  and reserved six times the  number  of shares that  would
 be issuable upon full conversion of the Note (assuming that the 4.99%
limitation  set forth  in Section 1.1is not in effect)(based on the respective
Conversion Price of the Note (as defined in Section 1.2) in effect from time to
time, initially 358,510)(the "Reserved Amount").   The Reserved Amount shall be
increased (or decreased with the written consent of the Holder) from time to
time in accordance with the Borrower's obligations hereunder.  The Borrower
represents that upon issuance, such shares will be duly and validly issued,
fully paid and non-assessable. In addition, if the Borrower shall issue any
securities or make any change to its capital structure which would change the
number of shares of Common Stock into which the Notes shall be convertible at
the then current Conversion Price, the Borrower shall at the same time make
proper  provision  so that  thereafter  there  shall be a sufficient  number  of
 shares of Common  Stock authorized  and reserved, free from  preemptive
 rights, for  conversion of the  outstanding  Note.    The Borrower (i)
acknowledges that it has irrevocably instructed its transfer agent to issue
certificates for the Common Stock issuable upon conversion of this Note, and
(ii) agrees that its issuance of this Note shall constitute  full authority  to
 its officers and agents who are charged with  the  duty  of executing stock
certificates to execute and issue the necessary certificates for shares of
Common Stock in accordance with the terms and conditions of this Note.




If, at any time the Borrower does not maintain the Reserved Amount it will be
considered an Event of Default under Section 3.2 of the Note.




1.4

Method of Conversion.




(a)        Mechanics of Conversion. As set forth in Section 1.1hereof, from time
to time, and at any time during the period beginning on the date which is one
hundred eighty (180) days following the date of this Note and ending on the
later of: (i) the Maturity Date and (ii) the date of payment of the Default
Amount, this Note may be converted by the Holder in whole or in part at any time
from time to time after the Issue Date, by (A) submitting to the Borrower a
Notice of Conversion (by facsimile, e-mail or other  reasonable means of
communication  dispatched on the Conversion Date prior to 6:00 p.m., New York,
New York time) and (B) subject to Section 1.4(b), surrendering this Note at the
principal office of the Borrower (upon payment in full of any amounts owed
hereunder).




(b)        Surrender of Note Upon Conversion.  Notwithstanding anything to the
contrary set forth herein, upon conversion of this Note in accordance with the
terms hereof, the Holder shall not be required to physically surrender this Note
to the Borrower unless the entire unpaid principal amount of this Note is so
converted.  The Holder and the Borrower shall maintain records showing the
principal amount so converted and the dates of such conversions or shall use
such other method, reasonably satisfactory to the Holder and the Borrower, so as
not to require physical surrender of this Note upon each such conversion.





3




--------------------------------------------------------------------------------




(c)

Delivery  of  Common  Stock Upon  Conversion.  Upon  receipt  by  the Borrower
  from  the  Holder  of  a  facsimile  transmission  or  e-mail  (or  other
 reasonable  means  of communication)  of a Notice of Conversion meeting the
requirements  for conversion as provided  in this Section 1.4, the Borrower
shall issue and deliver or cause to be issued and delivered to or upon the order
of the Holder certificates for the Common Stock issuable upon such conversion
within three (3) business days after such receipt (the "Deadline") (and, solely
in the case of conversion of the entire unpaid principal amount hereof,
surrender  of this Note) in accordance with the terms hereof and the Purchase
Agreement. Upon receipt by the Borrower of a Notice of Conversion, the Holder
shall be deemed to be the holder of record of the Common Stock issuable upon
such conversion, the outstanding  principal amount and the amount  of accrued
and unpaid interest  on this Note shall be reduced to reflect such conversion,
and, unless the Borrower  defaults on its obligations hereunder, all rights with
 respect to the portion  of this Note being so converted shall forthwith
terminate except the right to receive the Common Stock or other securities, cash
or other assets, as herein provided, on such conversion.   If the Holder shall
have given a Notice of Conversion as provided herein, the Borrower's obligation
to issue and deliver the certificates for Common Stock shall be absolute and
unconditional, irrespective  of the absence of any action by the Holder to
enforce the same, any waiver or consent with respect to any provision thereof,
the recovery of any judgment  against any person  or  any action  to  enforce
 the  same, any  failure  or  delay  in  the enforcement of any other obligation
of the Borrower to the holder of record, or any setoff, counterclaim,
recoupment, limitation or termination, or any breach or alleged breach by the
Holder of any obligation to the Borrower, and irrespective of any other
circumstance which might otherwise limit such obligation of the Borrower to the
Holder in connection with such conversion.




(d)        Delivery of Common Stock by Electronic Transfer.  In lieu of
delivering physical certificates representing the Common Stock issuable upon
conversion, provided the Borrower is participating  in the  Depository  Trust
Company ("DTC") Fast Automated  Securities Transfer ("FAST") program, upon
request of the Holder and its compliance with the provisions set forth herein,
the Borrower shall use its best efforts to cause its transfer agent to
electronically transmit the Common Stock issuable upon conversion to the Holder
by crediting the account of Holder's Prime Broker with  DTC through  its Deposit
Withdrawal  Agent Commission ("DWAC") system.




(e)

Failure to Deliver Common Stock Prior to Deadline.  Without  in any way limiting
the Holder's right to pursue other remedies, including actual damages and/or
equitable relief, the parties agree that if delivery of the Common Stock
issuable upon conversion of this Note is not delivered by the Deadline due to
willful, purposeful and/or intentional action and/or inaction of the Borrower,
the Borrower  shall pay to the Holder $2,000 per day in cash, for each day
beyond the Deadline that  the Borrower fails to deliver such Common Stock (the
"Fail to Deliver Fee"); provided; however that the Fail to Deliver Fee shall not
be due if the failure is a result of a third  party (i.e., transfer  agent; and
not the result of any failure to pay such transfer agent) despite the best
efforts of the Borrower to effect delivery of such Common Stock. Such cash
amount shall be paid to Holder by the fifth day of the month following the month
in which it has accrued or, at the option of the Holder (by written  notice to
the Borrower by the first day of the month  following  the month in which it has
accrued), shall be added to the principal amount of this Note, in which event
interest  shall accrue thereon  in accordance with the terms of this Note and
such additional principal amount shall be convertible  into Common Stock in
accordance with the terms of this Note.  The Borrower agrees that the right to
convert is a valuable right to the Holder. The damages resulting from a failure,
attempt  to frustrate, interference  with such conversion right are difficult
 if not impossible to qualify.  Accordingly, the parties acknowledge that the
liquidated  damages provision contained in this Section 1.4(e) are justified.








4




--------------------------------------------------------------------------------

1.5        Concerning the Shares. The shares of Common Stock issuable upon
conversion of this Note  may not  be sold or transferred unless: (i) such shares
are sold pursuant to  an effective registration statement under the Act or (ii)
the Borrower or its transfer agent shall have been furnished with an opinion of
 counsel (which opinion shall be in form, substance and scope customary for
opinions of counsel in comparable transactions) to the effect that the shares to
be sold or transferred may be sold or transferred  pursuant to an exemption
 from such registration  (such as Rule 144 or a successor rule) ("Rule 144"); or
(iii) such shares are transferred to an "affiliate" (as defined in Rule 144) of
the Borrower who agrees to sell or otherwise transfer the shares only in
accordance with this Section 1.5 and who is an Accredited Investor (as defined
in the Purchase Agreement).




Any restrictive legend on certificates representing shares of Common Stock
issuable upon conversion of this Note shall be removed and the Borrower shall
issue to the Holder a new certificate therefore  free of any transfer legend if
the Borrower or its transfer agent shall have received an opinion of counsel
from Holder's  counsel, in  form,  substance and  scope customary  for  opinions
 of  counsel in  comparable transactions, to the effect that (i) a public sale
or transfer of such Common Stock may be made without registration under the Act,
which opinion shall be accepted by the Company so that the sale or transfer is
effected; or (ii) in the case of the Common Stock issuable upon conversion of
this Note, such security is registered  for  sale by the  Holder  under  an
effective  registration  statement  filed  under  the  Act; or otherwise may be
sold pursuant to an exemption from registration.  In the event that the Company
does not reasonably accept the  opinion  of counsel provided  by the Holder
 with  respect to the transfer  of Securities pursuant to  an exemption  from
 registration  (such as Rule 144), at the  Deadline, it will  be considered an
Event of Default pursuant to Section 3.2 of the Note.




1.6

Effect of Certain Events.




(a)

Effect of Merger, Consolidation, Etc. At the option of the Holder, the sale,
conveyance or disposition of all or substantially all of the assets of the
Borrower, the effectuation by the Borrower of a transaction or series of related
transactions in which more than 50% of the voting power of  the  Borrower  is
disposed of, or the  consolidation,  merger  or other  business combination  of
the Borrower  with  or into  any other  Person (as defined  below)  or Persons
when the Borrower  is not the survivor  shall be deemed  to  be an Event of
Default  (as defined  in Article  Ill)  pursuant  to  which the Borrower  shall
be required  to pay to the Holder upon the consummation  of and as a condition
 to such transaction an amount equal to the Default Amount {as defined in
Article Ill).   "Person" shall mean any individual,  corporation, limited
 liability   company,  partnership,  association, trust  or  other  entity  or
organization.




(b)

Adjustment Due to Merger, Consolidation, Etc. If, at any time when this Note is
issued and outstanding  and prior  to conversion of all of the Note, there
 shall be any merger, consolidation, exchange of shares, recapitalization,
reorganization, or other similar event, as a result of which shares of Common
Stock of the Borrower shall be changed into the same or a different  number of
shares of another class or classes of stock or securities of the Borrower or
another entity, or in case of any sale or conveyance of all or substantially all
ofthe assets of the Borrower other than in connection with a plan of complete
liquidation of the Borrower, then the Holder of this Note shall thereafter have
the right to receive upon conversion of this Note, upon the basis and upon the
terms and conditions specified herein and in lieu of the shares of Common Stock
immediately theretofore issuable upon conversion, such stock, securities or
assets which the Holder would have been entitled  to receive in such transaction
had this Note been converted in full immediately  prior to such transaction
(without  regard to any limitations on conversion set forth  herein), and in any
such case appropriate  provisions shall be made with respect to the rights and
interests of the Holder of this Note to the end that the provisions hereof
(including, without limitation, provisions for adjustment of the Conversion
Price and of the





5




--------------------------------------------------------------------------------

number of shares issuable upon conversion of the Note) shall thereafter be
applicable, as nearly as may be practicable in relation to any securities or
assets thereafter deliverable upon the conversion hereof.  The Borrower shall
not affect any transaction described in this Section 1.6(b) unless (a) it first
gives, to the extent practicable, ten (10) days prior written notice (but in any
event at least five (5) days prior written notice) of the record date of the
special meeting of shareholders to approve, or if there is no such record date,
the consummation of, such merger, consolidation, exchange of shares,
recapitalization, reorganization or other similar event or sale of assets
(during which time the Holder shall be entitled  to convert this Note) and (b)
the resulting successor or acquiring entity (if not the Borrower) assumes by
written instrument  the obligations of this Note.  The above provisions shall
similarly apply to successive consolidations, mergers, sales, transfers or share
exchanges.




(c)

Adjustment  Due to Distribution.  If the Borrower  shall declare or make any
distribution of its assets (or rights to acquire its assets) to holders of
Common Stock as a dividend, stock repurchase, by way of return  of capital or
otherwise  (including any dividend or distribution to the Borrower's
shareholders in cash or shares (or rights to acquire shares) of capital stock of
a subsidiary (i.e., a spin-off)) (a "Distribution"), then the Holder of this
Note shall be entitled, upon any conversion of this Note after the date of
record for determining  shareholders entitled  to such Distribution, to receive
the amount  of such assets which  would  have been payable to the  Holder  with
 respect to  the  shares of Common Stock issuable upon such conversion had such
Holder been the holder of such shares of Common Stock on the record date for the
determination of shareholders entitled to such Distribution.




1.7

Prepayment.   Notwithstanding anything to the contrary contained in this Note,
at  any  time  during  the  periods  set  forth   on  the  table  immediately
  following  this  paragraph  (the "Prepayment Periods"), the Borrower shall
have the right, exercisable on not more than three (3) Trading Days prior
written  notice to the Holder of the Note to prepay the outstanding Note
(principal and accrued interest), in full, in accordance with this Section 1.7.
 Any notice of prepayment hereunder (an "Optional Prepayment Notice")  shall be
delivered to the Holder of the Note at its registered addresses and shall state:
(1) that the Borrower  is exercising its right to prepay the Note, and (2) the
date of prepayment which shall be not more than three (3) Trading Days from the
date of the Optional Prepayment Notice. On the date fixed for prepayment  (the
"Optional Prepayment Date"), the Borrower shall make payment of the Optional
Prepayment Amount (as defined below) to Holder, or upon the direction of the
Holder as specified by the Holder in a writing to the Borrower (which shall
direction to be sent to Borrower by the Holder at least one (1) business day
prior to the Optional Prepayment Date). If the Borrower exercises its right to
prepay the Note, the Borrower shall make payment to the Holder of an amount in
cash equal to the percentage ("Prepayment Percentage") as set forth in the table
immediately following this paragraph opposite the applicable Prepayment Period,
multiplied by the sum of: (w) the then outstanding principal amount of this
Note(x) accrued and unpaid interest on the unpaid principal amount of this Note
to the Optional Prepayment Date(y) Default Interest, if any, on the amounts
referred to in clauses (w} and (x) (z) any amounts owed to the Holder pursuant
to Section 1.4 hereof (the "Optional Prepayment Amount").  If  the  Borrower
 delivers  an Optional  Prepayment  Notice  and fails to  pay the  Optional
Prepayment Amount due to the Holder of the Note within  two (2) business days
following  the Optional Prepayment Date, the Borrower shall forever forfeit  its
right to prepay the Note pursuant to this Section

1.7.




Prepayment Period

Prepayment Percentage

1.   The period beginning on the Issue Date and ending on the date which is
ninety (90) days following the Issue Date.

120%




6




--------------------------------------------------------------------------------





2.    The period beginning on the date which is ninety-one (91) days following
the Issue Date and ending on the date which is one hundred fifty (150) days
following the Issue Date.

130%

3.   The period  beginning  on the  date  which  is one hundred  fifty-one
 {151) day from the Issue Date and ending one hundred eighty {180) days
following the Issue Date.

133%




After  the  expiration  of one  hundred  eighty  (180) days following  the Issue
Date, the Borrower shall have no right of prepayment.







ARTICLE II.  CERTAIN COVENANTS







2.1

Sale of Assets. So long as the Borrower shall have any obligation under this
Note, the Borrower  shall not, without  the Holder's  written consent, sell,
lease or otherwise  dispose of any significant portion of its assets outside the
ordinary course of business. Any consent to the disposition of any assets may be
conditioned  on a specified use of the proceeds of disposition.




ARTICLE Ill.  EVENTS OF DEFAULT




If any of the following  events of default (each, an "Event of Default") shall
occur:




3.1        Failure to  Pay Principal and Interest.   The Borrower  fails to  pay
the  principal hereof or interest thereon  when due on this Note, whether  at
maturity  or upon acceleration and such breach continues for a period of five
(5) days after written notice from the Holder.




3.2

Conversion and the Shares. The Borrower fails to issue shares of Common Stock to
the Holder (or announces or threatens  in writing  that it will not honor its
obligation  to do so) upon exercise by the Holder of the conversion rights of
the Holder in accordance with the terms of this Note, fails to transfer or cause
its transfer  agent to transfer  (issue) (electronically  or in certificated
 form) any certificate for shares of Common Stock issued to the Holder upon
conversion of or otherwise pursuant to this Note as and when required  by this
Note, the Borrower  directs its transfer agent not to transfer  or delays,
 impairs,  and/or   hinders  its  transfer  agent  in  transferring   (or
 issuing)  (electronically   or  in certificated  form) any certificate  for
shares of Common Stock to be issued to the Holder upon conversion of or
otherwise pursuant to this Note as and when required by this Note, or fails to
remove (or directs its transfer agent not to remove or impairs, delays, and/or
 hinders its transfer  agent from  removing)  any restrictive legend (or to
withdraw  any stop transfer instructions in respect thereof) on any certificate
for any shares of Common Stock issued to the Holder upon conversion of or
otherwise pursuant to this Note as and when required by this Note (or makes any
written  announcement, statement or threat that it does not  intend  to  honor
 the  obligations  described  in this  paragraph) and any such failure  shall
continue uncured (or any written announcement, statement  or threat  not to
honor its obligations  shall not be rescinded  in  writing)  for  three  (3)
business days after  the  Holder  shall have delivered  a Notice  of Conversion.
It is an obligation of the Borrower to remain current in its obligations to its
transfer agent. It shall be an event of default of this Note, if a conversion of
this Note is delayed, hindered or frustrated due to a balance owed by the
Borrower to its transfer agent.If at the option of the Holder,the Holder
advances any funds to the Borrower's transfer agent in order to process a
conversion, such advanced funds shall be paid by the Borrower to the Holder
within forty-eight  (48) hours of a demand from the Holder.




3.3        Breach of Covenants.  The Borrower  breaches any material covenant or
other material





7




--------------------------------------------------------------------------------

term or condition  contained in this Note and any collateral documents including
but not limited to the Purchase Agreement and such breach continues for a period
of twenty (20) days after written  notice thereof to the Borrower from the
Holder.






3.4

Breach of Representations and Warranties.  Any representation  or warranty  of
the Borrower made herein or in any agreement, statement or certificate given in
writing pursuant hereto or in connection  herewith  (including, without
 limitation, the  Purchase Agreement), shall be false or misleading in any
material respect when made and the breach of which has (or with the passage of
time will have) a material adverse effect on the rights of the Holder with
respect to this Note or the Purchase Agreement.




3.5        Receiver or Trustee. The Borrower or any subsidiary of the Borrower
shall make an assignment for the benefit  of creditors, or apply for or consent
to the appointment  of a receiver or trustee  for it or for  a substantial part
 of its property  or business, or such a receiver or trustee  shall otherwise be
appointed.




3.6        Bankruptcy. Bankruptcy, insolvency, reorganization or liquidation
 proceedings or other proceedings, voluntary or involuntary, for relief under
any bankruptcy law or any law for the relief of debtors shall be instituted by
or against the Borrower or any subsidiary of the Borrower.




3.7

Delisting of Common Stock. The Borrower shall fail to maintain the listing of
the Common Stock on at least one of the OTC (which specifically includes the
quotation platforms maintained by the OTC Markets Group) or an equivalent
 replacement  exchange, the Nasdaq National Market, the Nasdaq SmaiiCap Market,
the New York Stock Exchange, or the American Stock Exchange.




3.8        Failure to Comply with the Exchange Act. The Borrower shall fail to
comply with the reporting  requirements  of the Exchange Act; and/or  the
Borrower  shall cease to be subject to the reporting requirements  of the
Exchange Act (the filing of a Form 15 with the SEC is an immediate Event of
Default).




3.9        Liquidation.    Any dissolution, liquidation, or  winding  up of
 Borrower  or  any substantial portion of its business.




3.10      Cessation of Operations.         Any  cessation  of   operations   by
 Borrower   or Borrower admits it is otherwise generally unable to pay its debts
as such debts become due, provided, however, that any disclosure of the
Borrower's  ability to continue  as a "going concern" shall not be an admission
that the Borrower cannot pay its debts as they become due.




3.11

Financial Statement Restatement.

The restatement of  any financial statements filed by the Borrower with the SEC
at any time after 180 days after the Issuance Date for any date or period  until
 this Note  is no longer  outstanding, if the  result  of such restatement
 would, by comparison to the un-restated  financial statement, have constituted
 a material adverse effect on the rights of the Holder with respect to this Note
or the Purchase Agreement.






3.12

Replacement of Transfer Agent. In the  event that  the  Borrower  proposes to
replace its transfer agent, the Borrower fails to provide, prior to the
effective date of such replacement, a fully executed Irrevocable Transfer Agent
Instructions  in a form as initially  delivered pursuant to the Purchase
Agreement (including but not limited to the provision to irrevocably reserve
shares of Common Stock in the Reserved Amount) signed by the successor transfer
agent to Borrower and the Borrower.







8




--------------------------------------------------------------------------------





3.13

Cross-Default. Notwithstanding anything to the contrary contained in this Note
or the other related or companion documents, a breach or default by the Borrower
of any covenant or other term or condition contained in any of the O:her
Agreements, after the passage of all applicable notice and cure or grace
periods, shall, at the option  of the Holder, be considered a default  under
this Note and the Other Agreements, in which event the Holder shall be entitled
(but in no event required) to apply all rights and remedies of the Holder under
the terms of this Note and the Other Agreements by reason of a default under
said Other Agreement or hereunder. "Other Agreements" means, collectively, all
agreements and instruments between, among or by: (1) the Borrower, and, or for
the benefit of, (2) the Holder and any affiliate of the Holder, including,
without limitation, promissory notes; provided, however, the term "Other
Agreements" shall not include the related or companion documents to this Note.
 Each of the loan transactions will be cross-defaulted with each other loan
transaction and with all other existing and future debt of Borrower to the
Holder.




Upon the occurrence and during the continuation of any Event of Default
specified in Section 3.1(solely with respect to failure to pay the principal
hereof or interest thereon when due at the Maturity Date),the Note  shall become
 immediately  due and payable and the  Borrower  shall pay to  the  Holder, in
full satisfaction  of  its  obligations   hereunder,   an  amount   equal  to
 the  Default   Amount   (as  defined herein).   UPON THE OCCURRENCE  AND DURING
THE CONTINUATION  OF ANY EVENT OF DEFAULT SPECIFIED  IN SECTION  3.2, THE NOTE
SHALL  BECOME  IMMEDIATELY DUE AND PAYABLE  AND THE BORROWER SHALL PAY TO THE
HOLDER, IN FULL SATISFACTION OF ITS OBLIGATIONS  HEREUNDER, AN AMOUNT EQUAL TO:
(Y) THE DEFAULT AMOUNT  (AS DEFINED HEREIN);MULTIPLIED BY (Z) TWO (2). Upon the
occurrence and during the continuation  of any Event of Default specified in
Sections 3.1(solely with respect to failure to pay the principal hereof or
interest thereon  when due on this Note upon a Trading Market Prepayment Event
pursuant to Section 1.7 or upon acceleration), 3.3,3.4, 3.7,3.8, 3.10, 3.11,
3.12, 3.13, and/or 3.14 exercisable through the delivery of written notice to
the Borrower by such Holders (the "Default  Notice"), and upon the occurrence of
an Event of Default specified the remaining sections of Articles Ill (other than
failure to pay the principal hereof or interest thereon at the Maturity Date
specified in Section 3,1hereof),the Note shall become immediately due and
payable and the Borrower shall pay to the Holder, in full satisfaction of its
obligations hereunder, an amount equal to 150% times the sum of (w) the then
outstanding principal amount  of this Note(x) accrued and unpaid interest on the
unpaid principal amount of this Note to the date of payment (the "Mandatory
Prepayment Date")(y) Default Interest, if any, on the amounts referred to in
clauses (w) and/or  (x) (z) any amounts owed to the Holder pursuant to Sections
1.3 and 1.4(g) hereof (the then outstanding principal amount of this Note to the
date of payment the amounts referred to in clauses (x), (y) and (z) shall
collectively be known as the  "Default  Amount")  and all other  amounts
 payable hereunder  shall immediately  become due and payable, all without
 demand, presentment  or notice, all of which hereby are expressly waived,
together with all costs, including, without limitation, legal fees and expenses,
of collection, and the Holder shall be entitled to exercise all other rights and
remedies available at law or in equity.




If the Borrower fails to pay the Default Amount within  five (5) business days
of written notice that such amount  is due and payable, then the Holder shall
have the right at any time, so long as the Borrower remains in default (and so
long and to the extent that there are sufficient authorized shares), to require
the Borrower, upon written notice, to immediately  issue, in lieu of the Default
Amount, the number of shares of Common Stock of the Borrower  equal to the
Default Amount divided by the Conversion Price then in effect.




ARTICLE IV. MISCELLANEOUS




4.1

Failure or Indulgence Not Waiver. No failure or delay on the part of the Holder
in the





9




--------------------------------------------------------------------------------

exercise of any power, right or privilege hereunder  shall operate as a waiver
thereof, nor shall any single or partial exercise of any such power, right or
privilege preclude other or further  exercise thereof or of any other right,
power or privileges.  All rights and remedies existing hereunder are cumulative
to, and not exclusive of, any rights or remedies otherwise available.




4.2

Notices.

All  notices,  demands,  requests,  consents,  approvals,  and  other
communications  required  or permitted hereunder  shall be in writing  and,
unless otherwise  specified herein, shall be (i) personally served, (ii)
deposited in the mail, registered or certified, return  receipt requested,
postage prepaid, (iii) delivered by reputable  air courier service with charges
prepaid, or (iv) transmitted by hand delivery, telegram, facsimile or email,
addressed as set forth below or to such other address as such party  shall have
specified  most  recently  by written   notice.   Any notice  or  other
communication  required or permitted to be given hereunder  shall be deemed
effective (a) upon hand delivery  or delivery  by facsimile, with  accurate
confirmation  generated  by the  transmitting facsimile machine, at the address
or number  designated below  (if delivered  on a  business day during  normal
business hours where such notice is to be received), or the first business day
following such delivery (if delivered other than on a business  day during
normal business hours where such notice is to be received) or (b) on the second
business day following the date of mailing by express courier service, fully
prepaid, addressed to  such address, or upon actual receipt  of such mailing,
whichever  shall first  occur. The addresses for such communications shall be:

If to the Borrower,to: Pharmagreen Biotech Inc.

2987 Blackbear Court

Coquitlam, British Columbia V4E 3A2

Attn: Peter Wojcik, Chief Executive Officer and Director

Fax:

Email: pw@pharmagreen.ca




If to the Holder:




POWER UP LENDING GROUP LTD.

111Great Neck Road, Suite 214

Great Neck, NY 11021

Attn: Curt Kramer, Chief Executive Officer e-mail: info@poweruplending.com

With a copy by fax only to (which copy shall not constitute notice): Naidich
Wurman LLP

111 Great Neck Road, Suite 216

Great Neck, NY 11021

Attn: Allison Naidich facsimile: 516-466-3555

e-mail: allison@nwlaw.com




4.3       Amendments.  This Note and any provision hereof may only be amended by
an instrument in writing signed by the Borrower and the Holder. The term "Note"
and all reference thereto, as used





10




--------------------------------------------------------------------------------

throughout this instrument, shall mean this instrument  (and the other Notes
issued pursuant to the  Purchase Agreement)  as originally  executed, or  if
 later  amended  or  supplemented, then  as so amended or supplemented.

4.4        Assignability.  This Note shall be binding upon the Borrower and its
successors and assigns, and shall inure to be the benefit of the Holder and its
successors and assigns. Each transferee of this Note must be an "accredited
investor"  (as defined in Rule 501( a) of the Securities and Exchange
Commission).   Notwithstanding anything  in this  Note  to  the  contrary,  this
 Note  may be pledged as collateral in connection  with  a bona fide  margin
account or other  lending arrangement; and may be assigned by the Holder without
 the consent of the Borrower.




4.5        Cost of Collection.  If default is made in the payment of this Note,
the Borrower shall pay the Holder hereof costs of collection, including
reasonable attorneys' fees.




4.6

Governing Law. This Note shall be governed by and construed in accordance with
the laws of the State of Virginia without regard to principles of conflicts of
laws.  Any action brought by either party against the other concerning the
transactions contemplated  by this Note shall be brought only in the state
courts of New York or in the federal courts located in the Eastern District of
New York. The parties to this Note hereby irrevocably  waive any objection  to
jurisdiction  and venue of any action instituted hereunder and shall not assert
any defense based on lack of jurisdiction or venue or based upon forum non
conveniens. The Borrower and Holder waive trial by jury. The prevailing party
shall be entitled to recover from the other party its reasonable attorney's
 fees and costs. In the event that any provision of this Note or any other
agreement delivered in connection herewith  is invalid or unenforceable under
any applicable statute or rule of law, then such provision shall be deemed
inoperative to the extent that it may conflict therewith and shall be deemed
modified to conform with such statute or rule of law.  Any such provision which
may prove invalid or unenforceable  under any law shall not affect the validity
 or enforceability  of any other provision of any agreement.   Each party hereby
irrevocably  waives personal service of process and consents to process being
served in any suit, action or proceeding in connection with this Note, any
agreement or any other document delivered in connection with this Note by
mailing a copy thereof  via registered or certified  mail or overnight  delivery
(with evidence of delivery) to such party at the address in effect for notices
to it under this Note and agrees that such service shall constitute good and
sufficient service of process and notice thereof.  Nothing contained herein
shall be deemed to limit in any way any right to serve process in any other
manner permitted by law.




4.7        Purchase Agreement.   By its acceptance of this Note, each party
agrees to be bound by the applicable terms of the Purchase Agreement.




4.8        Remedies.  The Borrower  acknowledges that  a breach by it  of its
obligations hereunder will cause irreparable harm to the Holder, by vitiating
the intent and purpose of the transaction contemplated  hereby.  Accordingly,
the Borrower acknowledges that the remedy at law for a breach of its obligations
under this Note will be inadequate and agrees, in the event of a breach or
threatened breach by the Borrower of the provisions of this Note, that the
Holder shall be entitled, in addition to all other  available remedies at law or
in equity, and in addition  to the penalties assessable herein, to an injunction
 or  injunctions  restraining,  preventing  or  curing  any breach  of  this
 Note  and to  enforce specifically the terms and provisions thereof, without
the necessity of showing economic loss and without any bond or other security
being required.








11




--------------------------------------------------------------------------------




IN WITNESS WHEREOF, Borrower  has caused this Note to  be signed in its name by
its duly authorized officer this on September 17, 2019







Pharmagreen Biotech Inc.




 

/s/ Peter Wojcik

By:

Peter Wojcik

 

Chief Executive Officer and Director























12




--------------------------------------------------------------------------------

EXHIBIT A-- NOTICE OF CONVERSION










The undersigned hereby elects to convert $_______________ principal amount  of
the Note (defined below) into that number of shares of Common Stock to be issued
pursuant to the conversion of the Note ("Common Stock") as set forth  below, of
Pharmagreen Biotech Inc., a Nevada corporation (the "Borrower") according to the
conditions of the convertible  note of the Borrower dated as of September

17, 2019 (the  "Note"), as of the  date written below.   No fee will  be charged
to  the  Holder  for  any

conversion, except for transfer taxes, if any. Box Checked as to applicable
instructions:

[  ]

The Borrower  shall electronically  transmit  the Common Stock issuable pursuant
to this Notice of Conversion to the account of the undersigned or its nominee
with DTC through its Deposit Withdrawal Agent At Custodian ("DWAC Transfer").




Name of DTC Prime Broker: Account Number:




[  ]

The undersigned hereby requests that the Borrower issue a certificate  or
certificates for the number of shares of Common Stock set forth below (which
numbers are based on the Holder's calculation attached hereto)  in the name(s)
specified immediately  below or, if additional space is necessary, on an
attachment  hereto:




POWER UP LENDING GROUP LTD.

111Great Neck Road, Suite 214

Great Neck, NY 11021

Attention: Certificate Delivery

e-mail: info@ poweruplendinggroup.com




Date of conversion:

______________

Applicable Conversion Price:

$_____________

Number of shares of common stock to be issued

pursuant to conversion of the Notes:

______________

Amount of Principal Balance due remaining



under the Note after this conversion:

______________

POWER UP LENDING GROUP LTD.




 

By:

 

 

Name:

Curt Kamer

 

Title:

Chief Executive Officer

 

Date:

 




 





13


